U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-10196 STUDIO ONE MEDIA, INC. (Exact name of Registrant as specified in its charter) DELAWARE 23-2517953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7650 E. Evans Rd., Suite C Scottsdale, Arizona85260 (Address of principal executive offices) (Zip Code) (480) 556-9303 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). x Yes o No (Not required) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No At February 14, 2012, the number of shares outstanding of Common Stock, $0.001 par value, was33,727,571 shares. 1 STUDIO ONE MEDIA, INC. INDEX PART I- FINANCIAL INFORMATION PAGE NUMBER Item 1. Financial Statements 3 Consolidated Balance Sheets- December 31, 2011 (unaudited) and June 30, 2011 3 Consolidated Statements of Operations - For the six months ended December 31, 2011 and 2010 (unaudited) 4 Consolidated Statements of Stockholders’ Equity - For the year ended June 30, 2011 and the six months ended December 31, 2011 (unaudited) 5 Consolidated Statements of Cash Flows - For the six months ended December 31, 2011 and 2010 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosure About Market Risks 27 Item 4T. Controls and Procedures 27 PART II- OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 35 SIGNATURES 36 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS STUDIO ONE MEDIA, INC. Consolidated Balance Sheets December 31, June 30, (Unaudited) ASSETS Current Assets Cash $ $ Other Receivables Other Current Assets Total Current Assets Property and Equipment, net Property and Equipment, yet to be placed in service Intangible Assets, net Other Assets Deposits Other Assets Total Other Long-Term Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts Payable and Accrued Expenses $ $ Notes Payable - Related Party - Notes Payable Convertible Notes Payable - Related Party, net of discount of $120,473 and $-0-, respectively - Convertible Notes Payable, net of discount of $6,603 and $68,387, respectively Total Current Liabilities Long-Term Liabilities Convertible Notes Payable - Related Party, net of discount of $761,653 and $721,251, respectively Total Liabilities Stockholders' Equity (Deficit) Convertible Preferred Stock, authorized 10,000,000 shares, par value $0.001; 1,570,044 and 1,636,044 issued and outstanding, respectively Common Stock, authorized 100,000,000 shares, par value $0.001; 33,570,779 and 30,916,182 shares issued and outstanding, respectively Additional Paid In Capital Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 STUDIO ONE MEDIA, INC. Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended December 31, December 31, REVENUES Session Revenues $ Advertising Revenues 20 AfterMaster Revenues Total Revenues COSTS AND EXPENSES Cost of Revenues (Exclusive of Depreciation and Amortization) Cost of Barter Exchanges Depreciation and Amortization Expenses General and Administrative Expenses Total Costs and Expenses Loss from Operations ) Other Income (Expense) Interest Expense ) Gain on Disposal of Property - - - Gain (Loss) on Extinguishment of Debt ) ) ) Total Other Expense ) Loss Before Income Taxes ) Income Tax Expense - NET LOSS $ ) $ ) $ ) $ ) Preferred Stock Accretion and Dividends ) NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) Basic and Diluted Loss Per Share of Common Stock $ ) $ ) $ ) $ ) Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 STUDIO ONE MEDIA, INC. Consolidated Statements of Stockholders' Equity (Deficit) (Unaudited) Additional Total Preferred Stock Common Stock Paid In Accumulated Stockholders' Shares Amount Shares Amount Capital Deficit Equity Balance, June 30, 2010 $ ) $ Preferred shares issued for cash - - - Common shares issued for cash, net of offering costs of $139,102 - - - Warrants and options exercised for cash - - - Common shares issued in conversion of debt and extinguishment of liabilities - - - Common shares issued in conversion of preferred stock ) ) ) - - Share-based compensation - common shares - - - Share-based compensation - warrants - Warrants and common shares issued in advance of services - - 64 - Warrants and common shares issued for interest expense - Beneficial conversion feature on issuance of convertible debt - Warrants issued in connection to issuance of convertible debt - Net loss for the year ended June 30, 2011 - ) ) Balance, June 30, 2011 ) Common stock issued as dividend on preferred stock - - 4 ) - Common shares issued for cash, net of offering costs of $41,296 - - - Common shares issued in conversion of debt and extinguishment of liabilities - - - Common shares issued in conversion of preferred stock ) ) ) - - Share-based compensation - common shares - - - Share-based compensation - warrants and options - Warrants and common shares issued in advance of services - - - Warrants and common shares issued for interest expense - - - Beneficial conversion feature on issuance of convertible debt - Warrants issued in connection to issuance of convertible debt - Net loss for the six months ended December 31, 2011 - ) ) Balance, December 31, 2011 $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 5 STUDIO ONE MEDIA, INC. Consolidated Statements of Cash Flows For the Six Months Ended December 31, OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile to cash from operating activities: Depreciation and amortization Share-based compensation - Common Stock Share-based compensation - warrants Common Stock and warrants issued for interest - Amortization of debt discount and issuance costs (Gain)/Loss on extinguishment of debt ) Changes in Operating Assets and Liabilities: Other receivables ) Other assets Accounts payable and accrued expenses Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Purchase of property and equipment ) ) Proceeds from disposal of property - Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Preferred stock issued for cash - Common Stock issued for cash, net of offering costs of $41,296 and $-0-, respectively Warrants and options exercised for cash - Proceeds from notes payable - related party - Repayments of notes payable - related party - ) Proceeds from convertible notes payable - related party Proceeds from convertible notes payable Repayments of convertible notes payable ) - Proceeds from notes payable - Repayment of notes payable - ) Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID FOR: Interest $ - $ Income Taxes - - NON CASH FINANCING ACTIVITIES: Common Stock issued to extinguish debt and liabilities $ $ Common Stock and warrants issued for prepaid services Warrants and beneficial conversion feature on issuance of convertible debt Common Stock issued as dividend on preferred stock - The accompanying notes are an integral part of these consolidated financial statements. 6 STUDIO ONE MEDIA, INC. Notes to Consolidated Financial Statements December 31, 2011 and June 30, 2011 NOTE 1– CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at December 31, 2011, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's June 30, 2011 audited financial statements.The results of operations for the periods ended December 31, 2011 and 2010 are not necessarily indicative of the operating results for the full years. NOTE 2 – GOING CONCERN The Company's financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has incurred losses since inception of $32,948,748 and currently has revenues which are insufficient to cover their operating cost which raises substantial doubt about its ability to continue as a going concern. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. The future of the Company as an operating business will depend on its ability to (1) obtain sufficient capital contributions and/or financing as may be required to sustain its operations and (2) to achieve adequate revenues from its MyStudio and AfterMaster businesses. Management's plan to address these issues includes, (a) continued exercise of tight cost controls to conserve cash, (b) obtaining additional financing, and (c) place in service additional studios. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. If the Company is unable to obtain adequate capital, it could be forced to cease operations. NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenue and expenses during the reporting periods. Significant estimates are made in relation to the allowance for doubtful accounts and the fair value of certain financial instruments.Actual results could differ from those estimates. Principles of Consolidation The consolidated financial statements include the accounts of Studio One Media, Inc. and its subsidiaries. All significant inter-company accounts and transactions have been eliminated. Fair Value of Financial Instruments ASC 820, Fair Value Measurements and Disclosures, clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1 - Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2 - Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other than quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3 - Inputs are unobservable inputs which reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. The Company’s financial instruments include cash, notes and other receivables, accounts payable and notes payable.The carrying amounts of cash, notes and other receivables, and accounts payable approximate their fair value due to their short maturities. 7 STUDIO ONE MEDIA, INC. Notes to Consolidated Financial Statements December 31, 2011 and June 30, 2011 NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - continued The financial instrument assets and liabilitieswhere carrying value approximates fair valueas ofDecember 31, 2011 are as follows: Description Total Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Prepaid Expenses $ $
